Citation Nr: 0335361	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  99-06 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested 
by headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
January 1972.

The case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  At present, following a remand to the RO for 
additional development in August 2001, the case is once again 
before the Board for appellate adjudication.

The veteran presented testimony during a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ) in June 2001.  
A copy of the hearing transcript issued following the hearing 
is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The disability claimed to be manifested by headaches is 
not shown to be causally or etiologically related to the 
veteran's active military service.


CONCLUSION OF LAW

A chronic disability manifested by headaches was not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.305 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance has been provided to the appellant, as required by 
law regarding the issue addressed in this appeal.  On 
November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claim was pending on 
the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.    

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).  In general, where the record demonstrates 
that the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via the June 1998 rating decision, the January 1999 statement 
of the case, an April 2001 RO letter, and the August 2000, 
April 2001, May 2003 and July 2003 supplemental statements of 
the case.  Specifically, the veteran has been informed that 
service connection may be granted for diseases or injuries 
which were incurred in or aggravated by active service, or 
for certain chronic diseases which became manifest to a 
compensable degree within a year from service discharge if 
within the list of presumptive diseases.  Additionally, via 
the April 2001 RO letter, and the April 2001 and May 2003 
supplemental statements of the case, the veteran was given 
specific information with respect to the VCAA and of the 
changes in the law pursuant to the enactment of the VCAA.  
The notification requirements have therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records are 
contained within the claims file, including the veteran's 
treatment records from the Methodist LeBonheur Healthcare 
formerly known as Parkview Hospital, and all available 
records from the Memphis VA Medical Center (VAMC) from 1998. 

In this respect, the Board notes that the RO requested 
records from Dr. F. Moor, whose office responded that no 
records could be found for this veteran.  Additionally, the 
RO requested records from the Methodist Hospital of 
Dyersburg, but the RO's correspondence was returned as 
undeliverable.  Furthermore, the Board acknowledges that the 
veteran submitted in January 2003 a VA form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) indicating that he had been 
treated for his headaches at the Memphis VAMC in 1999 and 
2000.  These records are not currently contained within the 
claims file, but for the reasons expressed below, the Board 
finds that the failure to obtain these treatment records 
constitute no more then harmless error.  First, the veteran 
indicated in the January 2003 VA form 21-4142, that he was 
treated on and off at this facility but stopped going for 
treatment because he got tired of getting tested without the 
physicians finding anything wrong with him.  It is clear that 
these records will only served to confirm the veteran's 
treatment for headaches during 1999 and 2000, but would not 
shed any information or include a medical opinion pertaining 
to the etiology of the headaches.  Secondly, during the 
personal hearing at the RO before the undersigned, the 
veteran testified acknowledging that no health care provider 
had ever given him a diagnosis of what causes his headaches.  
For these reasons, the Board finds that the missing records 
are not necessary and that any "error" of VA in not obtaining 
them is no more than harmless.  See 38 C.F.R. § 20.1102 
(2003).  VA has satisfied its duties to inform and assist the 
appellant in this case to the extent possible.  Further 
development is not warranted when it is clear from the record 
that it would be a futile pursuit of information.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Thirdly, the Board finds that the last VA 
neurological examination which was conducted in July 2003, 
following the Board's remand, was comprehensive, and contains 
a specific medical opinion as to the etiology of the claimed 
headaches.  Thus, the duty to assist requirement has been 
satisfied as well.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary at this time to meet the requirements of 
the VCAA and the applicable regulatory changes published to 
implement that statue.

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, as noted above, via the 
RO letter issued in April 2001 and the April 2001 
supplemental statement of the case, the veteran was given 
specific information with respect to the VCAA and of the 
changes in the law and VA duties pursuant to the enactment of 
the VCAA.  Thus, as these documents are dated more than one 
year prior to the present Board decision, the VA has de facto 
complied with the statutory one-year period provided for the 
veteran's response to the VCAA notice.  

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31,1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability noted in service existed before service will 
rebut this presumption.  38 U.S.C.A. §§ 311, 337 (West 2002).  
A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 353 (West 2002); 
38 C.F.R. § § 3.305, 3.306 (2003). 

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  In this case, however, the claimed disability is not 
one of the listed disorders for which presumptive service 
connection may be granted.

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

The evidence of record includes the veteran's service medical 
records which show that at the time of his pre-induction 
examination in December 1969, he reported occasional 
headaches.  Notations recorded in January 1971 indicate that 
the veteran received sutures to the scalp/forehead as a 
result of a motor vehicle accident.  X-rays taken of the 
veteran's head and nose area were negative for abnormalities.  
The veteran was treated during January 1971 for persistent 
headaches following the accident.

Records from the Methodist LeBonheur Healthcare (previously 
known as Parkview Hospital) dated in 1973 describe the 
treatment the veteran received for pancreatitis, duodenal 
ulcer, and other gastrointestinal symptomatology.  However, 
these records do not contain any evidence that the veteran 
was treated for headaches at that time.

Treatment records and notations from the Memphis VAMC dated 
in 1998 describe the treatment the veteran received for 
headaches.  Specifically, January 1998 notations describe the 
veteran reported headaches in the frontal lobe for years.  
However, a March 1998 CT scan of the head revealed that the 
veteran's brain and ventricles were normal with no extraaxial 
fluid collection, intraparenchymal hemorrhage, mass lesion, 
or evidence of recent stroke.  There was no evidence of 
depressed skull fracture, and the veteran was deemed to have 
had a normal examination.

Lastly, a July 2003 VA neurological examination report 
indicates that the veteran's claims file documented his 
complaints of headaches a few weeks after his service 
accident.  During the examination, he reported headaches 
every three to four months, lasting a day or so.  He further 
reported treatment at the Memphis VAMC about six years 
earlier, and that he had had recurring headaches since then.  
Upon examination, the examiner found that the veteran had 
only started complaining of recurrent headaches about six 
years earlier, and that the scalp injury he suffered in the 
service occurred 30 years before.  The facial laceration 
sustained at that time required sutures but did not cause him 
to remain in the hospital nor did it cause recurrent pain in 
that distribution.  Additionally, the examiner determined 
that the recurrent headaches may be vascular, musculoskeletal 
and/or stress induced, or some combination thereof.  The 
veteran was noted to have many stresses in his life including 
caring for a chronically ill spouse and financial problems.  
More importantly, the examiner indicated that it was unlikely 
that the scalp or facial injury from the early 1970s was an 
influential factor in these recurrent headaches, as he had 
not complained of recurrent headaches for approximately 26 or 
27 years.

Following a longitudinal of the entire claims folder, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of service connection for a chronic 
disability manifested by headaches.  As noted above, the 
Board acknowledges that the veteran's service medical records 
include complaints of headaches in December 1969, and after 
his motor vehicle accident in January 1971.  However, the 
evidence of record does not contain any competent medical 
evidence showing that the veteran's current headaches are 
related to the January 1971 incident, or that the pre-service 
headaches that he reported at his pre-induction examination 
were worsened in any way by his military service or the 
January 1971 incident.  It is clear from the record that the 
veteran began complaining of headaches more than two decades 
after his discharge from service, and that the record does 
not contain any medical opinion favorable to his claim or 
evidence of treatment for headaches earlier than the mid 
1990s.  More importantly, the competent medical opinion that 
was obtained in 2003 in connection with his claim, indicates 
that the veteran's recurrent headaches may be vascular, 
musculoskeletal and/or stress induced, or some combination 
thereof, and unlikely related to his inservice injury. 

Moreover, the Board acknowledges the sincerity of the 
veteran's testimony during his personal appearance before the 
undersigned VLJ.  The veteran is certainly competent to 
provide an account of the symptoms that he experiences and 
has experienced.  Hayes v. Brown, 9 Vet. App. 67, 72 (1996);  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, 
since he is a lay person, he is not competent to offer an 
opinion requiring medical knowledge or expertise.  Therefore, 
the Board finds that his statements no matter how sincere 
cannot be utilized in lieu of competent medical evidence to 
prove the existence of an actual diagnosis of headaches, 
and/or to establish a medical nexus.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1995). 

Inasmuch as the preponderance of the evidence is against the 
appellant's claim, the claim of service connection for a 
chronic disability manifested by headaches is denied.  The 
application of the reasonable doubt doctrine is, therefore, 
not warranted in this case.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for a disability manifested by headaches 
is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



